DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 5 and 15 have been cancelled.
Currently, claims 1-4, 6-14 and 16-20 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 03/15/2022, with respect to claims 1-4, 8, 10-14, 17 and 18 have been fully considered and are persuasive.  The rejection of claims 1-4, 8, 10-14, 17 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a first sub-electrode layer disposed on the substrate and a second sub-electrode layer electrically connected with the first sub-electrode layer; a color filter layer, wherein the color filter layer is disposed on the first sub-electrode layer, and the second sub-electrode layer is disposed on the color filter layer, wherein the color filter layer comprises color filters disposed in one-to-one correspondence with sub-pixels of each pixel, respectively having same colors as the sub-pixels of each pixel, 
The prior art of record does not anticipate or make obvious the method of claim 10, including each of the limitations and specifically forming a first sub-electrode layer on a substrate; forming a color filter layer on the first sub-electrode layer; forming a second sub-electrode layer on the color filter layer in such a way that the second sub-electrode layer is electrically connected with the first sub-electrode layer, wherein the color filter layer comprises color filters disposed in one-to-one correspondence with sub-pixels of each pixel, respectively having same colors as the sub-pixels of each pixel, and having different thicknesses, for the same reasons as mentioned for claim 15 in the previous office action mailed on 12/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/21/22